Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a reprocessing case, classified in A61L 2/26.
II. Claims 21-29, drawn to a method of reprocessing a medical device, classified in A61B 1/121.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method can be used with a materially different apparatus, such as an apparatus without a first barrel and a first piston.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election
During a telephone conversation with Etan Chatlynne on 5/9/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claim 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the output ports".  There is insufficient antecedent basis for this limitation in the claim. Previous limitations recited “outlet ports”. 

Claim 20 are rejected as being dependent on claim 19. Should the Applicant overcome the noted rejection above in claim 19, then the rejections to claims 20 will be overcome as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 4748003 A) in view of Lin et al. (US 7749330 B2, provided in Applicant’s IDS of 12/17/2019).
Regarding claim 1, Riley teaches a reprocessing case (abstract: a sterilization container is provided with relatively large top and bottom apertures to allow hot steam to rapidly pervade the interior of the container through the top while flushing cool air out the bottom), comprising: 
a first segment including, a first shell (Fig. 2, C2L11-18: The sterilization container includes a cover)
having a first barrel (Fig. 4: mounting brackets 74), 
and a first faceplate (Fig. 4: member 70) connected to a first piston at least partially disposed within the first barrel (Fig. 4: bellows 42, internal compression spring 50); 
a second segment including a second shell (Fig. 2, C2L32-33: a sterilization container embodying the invention comprises a base unit) 
and a second faceplate (Fig. 2: member 70 on the base unit); 
Riley teaches clamps 24 (Fig. 2) for connecting the cover to the base unit, but does not teach a hinge connecting the first shell to the second shell.
Lin et al. teaches an enclosure for sterilizing a medical item using a gas (abstract: A method and apparatus provide for automatically cleaning and decontaminating medical instruments; C4L37-39: Next, germicide is admitted to the chamber 40. The germicide may be introduced as liquid, mist, vapor, or gas to treat the devices, container and chamber). Embodiments of the apparatus use both a detachable lid (Fig. 4) and alternately, a hinged lid (Fig. 6, C5L3-7: FIGS. 6a and 6b show an alternate version of a container 120. It has a lid 122 which attaches to the container 120 via a hinge 124. The hinge 124 helps ensure that the lid 122 will be properly positioned upon the container 120 when it is pushed into the closed position). The hinged lid is to help ensure that the lid will be properly positioned upon the container when it is pushed into a closed position. Relating to the apparatus of Riley, the cover functions as the lid of the apparatus. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first segment of Riley, the cover, to be attached to be attached to the second segment, the base unit, via a hinge, as taught by Lin et al., in order to ensure that the cover will be properly positioned upon the container when it is pushed into a closed position. 

Regarding claim 2, Riley teaches the reprocessing case of claim 1, as set forth above, and further teaches two ports with two valves (C2L40-42: The apertures 16 and 18 are sealed by pressure-actuated valves generally indicated at 20 and 22, respectively) but does not teach wherein the first faceplate includes: a first port disposed through the first faceplate; and a first valve disposed in the first port, wherein the first port and first valve are interpreted to be in addition to the faceplate and barrel.
Lin et al. teaches two openings (interpreted to read on ports) each with valves disposed inside them, one on a first segment of the apparatus and another on a second segment of the apparatus (Fig. 1: valves 34, 36). The valves allow tubes to be connected to them to deliver fluid to the inside the apparatus (C3L44-45: First and second lines 44 and 46 connect to the first and second valved openings 34 and 36, C4L25: flowing water in through the opening 34).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riley modified by Lin et al. to have a first port with a first valve disposed in it, located on the first segment/cover, and to have a second port with a second valve disposed in it, located on the second segment/base unit, each with tubes attached to them, as taught by Lin et al., in order to allow tubes to be connected to them to deliver fluid to the inside of the apparatus.
Lin et al. does not teach wherein the first port and first valve are located on the faceplate. 
However, in the absence of any teaching to the contrary, the location of the valves does not affect operation since fluid would still be able to enter the enclosure from any location. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riley modified by Lin et al. to have its first port and first valve located on its first faceplate and its second port and second valve located on its second faceplate, with a reasonable expectation that they will still be able to connect to tubes for fluid delivery. 
	Regarding claim 3, Riley modified by Lin et al. teaches the reprocessing case of claim 2, as set forth above, and further teaches wherein the first faceplate contacts the first shell (Fig. 3,4, C4L19-23: The reprocessing case of claim 2, wherein the first faceplate contacts the first shell).
	Regarding claim 4, Riley modified by Lin et al. teaches the reprocessing case of claim 2, as set forth above, and further teaches wherein the first faceplate is displaced from and does not contact the first shell (C3L17-24: When the pressure external to the bellows increases above atmospheric pressure, e.g., by 2-3 psi, the resulting force on the bellows contracts the bellows against the force of the spring 50, thereby moving the valve member 36 away from the seat 38A. This opens the valve and provides communication between the interior and the exterior of the container through the aperture 18).
	Regarding claim 5, Riley modified by Lin et al. teaches the reprocessing case of claim 4, as set forth above, but does not further teach wherein the first faceplate is angled outwardly from the first shell. 
	In an alternate embodiment, Lin et al. teaches a first faceplate that is angled outwardly away from the first shell using lifting rods mounted on one side of the first faceplate, which is attached to the first shell via a hinge (Fig 7, C5L12-16: A chamber 138 for receiving the container 126 as sloping upper and lower surfaces 140 and 142 to accommodate a container 126 with its lid 128 and bottom 132 opened. Upper and lower lifting rods 144 and 146 are provided for engaging brackets 148 on the lid 128 and bottom 132). The same arrangement and mechanism is present for the second shell, second segment, and second faceplate. This is yet another way of opening the faceplate automatically while the items to be sterilized are inside the container (C5L18-22: An apparatus provides for cleaning and decontaminating one or more medical instruments sealed within a container. The apparatus comprises a chamber for receiving the container and opening means for opening the container automatically while it is inside the chamber)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riley modified by Lin et al. to have its first faceplate angled outwardly from the first shell by attaching its piston on one side of the faceplate, and do the same for the second faceplate and second shell, as taught by Lin et al., as an equivalent/substitute means of opening the enclosure automatically while the items are inside the enclosure. 
	Regarding claim 6, Riley modified by Lin et al. teaches the reprocessing case of claim 2, as set forth above, and further teaches further including a first tube connected to the first valve (see rejection for claim 2).
	Regarding claim 7, Riley modified by Lin et al. teaches the reprocessing case of claim 6, as set forth above, and further teaches wherein the second shell further includes a second barrel (Fig. 2: mounting bracket on base unit) and the second faceplate comprises a connection to a second piston at least partially disposed within the second barrel (Fig. 2: bellows, internal compression spring on base unit).
	Regarding claim 8, Riley modified by Lin et al. teaches the reprocessing case of claim 7, as set forth above, and further teaches wherein the second faceplate includes: a second port disposed through the second faceplate; and a second valve disposed in the second port (see rejection for claim 2).
	Regarding claim 9, Riley modified by Lin et al. teaches the reprocessing case of claim 8, as set forth above, and further teaches wherein the second faceplate contacts the second shell (Fig 2).
	Regarding claim 10, Riley modified by Lin et al. teaches the reprocessing case of claim 8, as set forth above, and further teaches wherein the second faceplate is displaced from and does not contact the second shell (C3L17-24: When the pressure external to the bellows increases above atmospheric pressure, e.g., by 2-3 psi, the resulting force on the bellows contracts the bellows against the force of the spring 50, thereby moving the valve member 36 away from the seat 38A. This opens the valve and provides communication between the interior and the exterior of the container through the aperture 18; NOTE: it is apparent that the structure of the valve of aperture 16 is the same as that of aperture 18, and therefore, it would be capable of doing the same function).
	Regarding claim 11, Riley modified by Lin et al. teaches the reprocessing case of claim 10, as set forth above, and further teaches wherein the second faceplate is angled outwardly from the second shell (see rejection for claim 5).
	Regarding claim 12, Riley modified by Lin et al. teaches the reprocessing case of claim 8, as set forth above, and further teaches further including a second tube connected to the second valve (see rejection for claim 2).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riley modified by Lin et al. (hereinafter referred to as Modified Riley) in further view of Jethrow (US 20070207074 A1).
	Regarding claim 13, Modified Riley. teaches the reprocessing case of claim 2, as set forth above, but does not further teach further comprising a manifold.
	Jethrow teaches “An apparatus for deactivating medical instruments and devices, comprised of a decontamination chamber dimensioned to receive medical instruments and devices to be microbially deactivated. A circulation system is provided to circulate a deactivating fluid through the deactivation chamber” (abstract). 
	Jethrow teaches a circulation system for the purpose of circulating fluid through the lumens of medical devices such as endoscopes: “Certain medical instruments, such as bronchoscopes and endoscopes, have lumens, i.e., passages, extending therethrough. Flexible connectors 848 (not shown in detail) are used to connect fluid passages 874 in tray 812 to the internal lumens of the medical instruments” (par. 152). 
	Jethrow teaches a manifold for the purpose of connecting the apparatus to a circulation system: “Connector assembly 660 is provided to allow the lines from fluid circulation system 100 to be connected to, and disconnected from, drawer assembly 600, so as to allow the opening and closing of drawer tray 622. Connector assembly 660 is comprised of a manifold section 670, that is mountable to drawer tray 622”. Drawer tray 622 is interpreted to be the first segment, so that manifold section 670 is integrated in the first segment of the case (Fig. 18).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley to have a manifold mounted on its first segment, as taught by Jethrow, in order to connect lines from a fluid circulation system to the case so that fluid can be circulated inside the internal lumens of medical devices such as endoscopes. 
	Regarding claim 14, Modified Riley modified by Jethrow teaches the reprocessing case of claim 13, as set forth above, but does not further teach wherein the manifold is at least partially disposed on the first faceplate. 
However, in the absence of any teaching to the contrary, the location of the manifold on the first segment does not affect operation since it would be capable of connecting lines from the case to the circulation system as long as it is mounted somewhere on the case with an opening. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley modified by Jethrow to dispose its manifold at least partially on the first faceplate with a reasonable expectation that it would still be capable of connecting the enclosure to a fluid circulation system. 
	
	Regarding claim 15, Modified Riley modified by Jethrow teaches the reprocessing case of claim 13, as set forth above, and further teaches wherein the manifold is integrated in the first segment of the case (see rejection for claim 13). 
	Regarding claim 16, Riley modified by Lin et al. teaches the reprocessing case of claim 13, as set forth above, and further teaches wherein the manifold includes at least one inlet port (Fig. 20: male connectors 672B, 672C, Fig. 18: feeder lines 124, 126 are connected to connectors 672B, 672C) and one outlet port (Fig. 20: male connector 672A attached to drain insert 692A; par. 102: Each cylindrical cavity 682A, 682B, 682C is dimensioned to receive an insert 692A, 692B, 692C, respectively. In the embodiment shown, insert 692A, best seen in FIG. 23, is a drain insert and is disposed within cylindrical cavity 682A. Inserts 692B, 692C, best seen in FIG. 20, are connector inserts and are disposed in cylindrical cavities 682B, 682C, respectively; Fig. 18: connector 672A is connected to return line 162) but does not teach at least four outlet ports. 
However, absent any teaching to the contrary, the duplication of outlet ports either 1) does not affect operation since one outlet port is already capable of conveying fluid out of the enclosure, and any necessary additional increase in flow rate can be met by increasing the size of the port, or 2) would be obvious because multiplying the number of ports would give the expected result of multiplying the known effect of a single port, which is multiplying the flow rate of a single port. Absent a showing of significant or unexpected results, the duplication of components are prima facie obviousness and do not further modify the operation of the invention, and further do not add patentable significance (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04.VI.B). The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of outlet ports does not create a patentable distinction over the reference of Modified Riley modified by Jethrow. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Modified Riley modified by Jethrow to have at least four, eight, or any plurality of outlet ports with a reasonable expectation that they would be able to convey fluids outside of the enclosure at an equal or multiplied flow rate. 
	
	Regarding claim 17, Modified Riley modified by Jethrow teaches the reprocessing case of claim 16, as set forth above, and further teaches wherein the manifold includes one inlet port and eight outlet ports (see rejection for claim 16).
	Regarding claim 18, Modified Riley modified by Jethrow teaches the reprocessing case of claim 16, as set forth above, and further teaches further including a drain (Jethrow Fig. 23: drain insert 692A).
	Regarding claim 19, Modified Riley modified by Jethrow teaches the reprocessing case of claim 16, as set forth above, and but does not further teach further including a spray nozzle attached to at least one of the output ports.
	Jethrow teaches spray nozzles (Fig. 18: spray nozzles 722) for the purpose of conveying sterilizing fluid to the inside of the tray (par. 127: Fluid inlet assembly 866 facilitates flow of a microbial deactivation fluid into tray 812 through spray nozzles 852). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley modified by Jethrow to have spray nozzles, as taught by Jethrow, in order to help facilitate the flow of a microbial deactivation fluid into the enclosure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Riley modified by Jethrow (hereinafter referred to as Modified Riley) in further view of Lee (KR 20080062342 A).
	Regarding claim 20, Modified Riley modified by Jethrow teaches the reprocessing case of claim 19, as set forth above, and teaches a spray nozzle, but does not further teach wherein the spray nozzle comprises a rotary spray nozzle.
	Lee teaches a device for spraying a solution onto an item (abstract). It teaches using a rotary spray nozzle to improve the uniformity of the spray on an item (abstract: An apparatus for processing a substrate is provided to improve the uniformity spraying of a process solution by using a rotatable spray nozzle for spraying the process solution and being rotated by a hydraulic pressure). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Riley modified by Jethrow to have a rotary spray nozzle, as taught by Lee, in order to improve the uniformity of the spraying of a process solution. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799